•— In an action to recover damages upon the theory of strict products liability, plaintiff appeals from (1) a judgment of the Supreme Court, Nassau County, entered May 29, 1980 in favor of the defendant, after a nonjury trial, and (2) an order of the same court, entered December 23, 1980-, which denied plaintiff’s motion to vacate the judgment and grant a new trial on the basis of newly discovered evidence. Judgment and order affirmed, with one bill of costs. Assuming, without deciding, that plaintiff’s action was timely, it is clear from the record that she failed to prove her case by a fair preponderance of the credible evidence. Damiani, J.P., Gibbons, Gulotta and Thompson, JJ., concur.